Citation Nr: 0104581	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-04 119A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for enrollment prior to July 30, 1997.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1991.  The appellant is the veteran's son.  His 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 determination of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


REMAND

The issue before the Board is whether the appellant is 
entitled to the payment of DEA benefits for enrollment prior 
to July 30, 1997.  In a rating decision dated January 1998, 
the RO found the veteran entitled to a permanent and total 
disability rating and eligible for Chapter 35 benefits, 
effective from October 9, 1996.  The appellant's eligibility 
for Chapter 35 benefits derives from his status as a child of 
a veteran who has a permanent and total disability rating.  
See 38 U.S.C.A. 
§ 3501(a)(1)(A)(ii) (West 1991); 38 C.F.R. § 
21.3021(a)(1)(iii) (2000).

On March 16, 1998, the RO received the appellant's 
application for Chapter 35 benefits.  It reflects that the 
appellant had enrolled in economics courses at the University 
of Texas at Austin, Austin, Texas on August 27, 1997.  On 
April 29, 1998, the RO received a VA Form 22-5495 (Request 
for Change of Program or Place of Training) from the 
appellant, which indicated that he was attending Our Lady of 
the Lake University.  On August 3, 1998, the RO received a VA 
Form 22-1999-3 (Enrollment Certification) from Our Lady of 
the Lake University certifying the appellant's enrollment in 
courses from August 20, 1996 to December 13, 1996, and from 
January 13, 1997 to May 9, 1997.  (The RO has indicated that 
it received this document on July 30, 1998).  Based on this 
information, in August 1998, the RO notified the appellant by 
letter that, because they received his enrollment 
certification on July 30, 1998, he was not entitled to 
Chapter 35 benefits for enrollment prior to July 30, 1997.

The appellant alleges that he should be paid DEA benefits 
retroactively for enrollment between August 1996 and May 
1997, on the basis that the effective date of his eligibility 
for DEA benefits is October 9, 1996.  He asserts that he 
should not be penalized for the VA's delay in granting the 
veteran a permanent and total disability evaluation.  During 
the pendency of the appellant's appeal, certain portions of 
38 C.F.R. Part 21 that pertain to claims and effective dates 
for awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  
When a law or regulation changes after a claim has been 
filed, but before the judicial appeal process has been 
completed, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

According to the former criteria governing the payment of 
Chapter 35 benefits, the commencing date of an award of 
educational assistance allowance will be the latest of the 
following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  38 
C.F.R. § 21.4131(a) (1998).

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) or 
(c); and (iv) the later of the effective date of the approval 
of the course, or one year before the date VA receives the 
approval notice.  Paragraph (b), which governs school 
certification of courses leading to a standard college 
degree, provides that when a student enrolls in a resident 
course or subject, the commencing date of an award of 
educational assistance will be the first scheduled date of 
classes for the term in which the student is enrolled.  38 
C.F.R. § 21.4131(b), (d) (2000).  The revised criteria 
clearly affect the appellant's claim in this case because the 
receipt date of his enrollment certification, on which the RO 
based its denial, is no longer relevant.  

The Board notes further, that on November 1, 2000, Congress 
revised the law governing the effective dates of awards under 
Chapter 35.  This amendment to 38 U.S.C. § 5113 permits an 
adjusted effective date for Chapter 35 benefits if certain 
specified criteria are met.  See Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 113, 114 
Stat. 1822, 1832 (2000).  The amendments made by this Act 
apply, in pertinent part, to applications made under 
38 U.S.C.A. § 3513 and which, on the date of enactment of the 
Act were pending before VA.  Id.  

The Board observes from a review of the record that the RO 
has not had the opportunity to consider the changes to the 
applicable criteria in this case in deciding the appellant's 
claim.  In view of the foregoing, action on this claim is 
deferred and the claim is remanded to the RO for the 
following development:

The RO should readjudicate the 
appellant's claim pursuant to the revised 
criteria noted above.  If the RO denies 
the benefit sought on appeal, the RO 
should provide the appellant a 
supplemental statement of the case, which 
includes citations to and a discussion of 
the new criteria of 38 C.F.R. § 21.4131 
as well as the pertinent provisions of 
the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419, § 113, 114 Stat. 1822, 1832 (2000), 
and an opportunity to respond thereto 
before the case is returned to the Board 
for appellate review.

The purpose of this remand is to afford the appellant due 
process of the law.  No inference should be drawn regarding 
the final disposition of the claim.  The appellant is not 
required to act while this claim is in Remand status unless 
he is otherwise notified.  He may, however, submit additional 
evidence and/or argument in support of his claim.


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


